Title: William C. C. Claiborne to Thomas Jefferson, 1 February 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear sir,
            New-Orleans 
                     February 1st 1810
          
          
		   
		  In conformity to the request of the Legislative Council & House of Representatives of the Territory of Orleans, I have the honor to transmit you certain Resolutions, expressive of their high sence of “your long, faithful & important public services,” & of their grateful recollection of your
			 interference in the case of the Bature, the preservation of which as a Public Common, is considered to be no less an object of general Utility, than of national Justice.—
          The Legislative Council & House of Representatives further requested 
                  request me to convey to you, their best wishes for a continuance of “your Life, health & happiness”;—to which, I must beg leave to add those also of
          
            Dr sir Your faithful friend!
            
                  William C. C. Claiborne
          
        